PER CURIAM.
We do not agree with the Monroe County School Board that its proposed development is not subject to the authority of the Florida Land and Water Adjudicatory Commission under the provisions of section 380.07, Florida Statutes (1991). See §§ 380.0662(4), (5), Fla.Stat. (1991); Manatee County v. Estech General Chemicals Corp., 402 So.2d 1251 (Fla.2d DCA 1981), review denied, 412 So.2d 468, 470 (Fla.1982); General Electric Credit Corp. v. Metropolitan Dade County, 346 So.2d 1049 (Fla. 3d DCA 1977).
Prohibition denied.